DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Yotsutani (US Patent 7648394 B2) teaches: “a circular connector (seen in figure 5), applied to a first circuit board 21 and a second circuit board 25, and the circular connector (seen in figure 5) comprising: a male head 12a, for coupling the first circuit board 21, and the male head 12a having a first circular body 12, a third circular body 11, a first electrode group 13, and the third circular body 11 being stacked on the first circular body 12, and a first slot 12b being formed at the inner periphery of the first circular body 12 for installing a first terminal 17 of the first electrode group 13, and a third slot (wherein 28 fits in) being formed at the inner periphery of the third circular body 11 for installing a second terminal 15 of the first electrode group 13; and a female seat (adjacent to 27), for coupling the second circuit board 25, and the female seat (adjacent to 27) having a first base 40, a second circular body 32, a fourth circular body 32a, a second base (along 35), a second electrode group 33, and the second base (along 35), the fourth circular body 32a, the second circular body 32 and the first base 40 being arranged sequentially from the center point of the female seat (adjacent to 27) to the outside, and the second electrode group 33 being disposed between the first base 40 and the second circular body 32, and the second circular body 32 having a second slot (adjacent to 32a) formed thereon for installing a first terminal 17 of the second electrode group 33, and the fourth circular body 32a having a fourth slot 40 formed thereon for installing a first terminal 17 of the fourth electrode group (37A, 37B), wherein the second slot (adjacent to 32a) is configured to be corresponsive to the seventh slot (along 22) and the fourth slot 40 is configured to be corresponsive to the third slot (wherein 28 fits in), and at least one of the second electrode group 33; wherein, the male head 12a is combined with the female seat (adjacent to 27), and the third circular body 11 is inserted between the second circular body 32 and the fourth circular body 32a".
However, Yotsutani fails to provide, teach or suggest: a third electrode group,  and a fifth slot being 10formed at the outer periphery of the first circular body for installing a first terminal of the third electrode group, a seventh slot being formed at the outer periphery of the third circular body for installing a second terminal of the third electrode group; a fourth electrode group, and the fourth electrode group being disposed between the fourth circular body and the second base, , and the fourth circular body having a fourth slot formed thereon for installing a first terminal of the fourth electrode group, and the fourth electrode -16-group has a floating structure; so that the second terminal of the third electrode group is electrically coupled to the first terminal 5of the second electrode group and the second terminal of the first electrode group are electrically coupled to the first terminal of the fourth electrode group.
Claims 2-8 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 9, Yotsutani (US Patent 7648394 B2) teaches: “a male head 12a of a circular connector (seen in figure 5), comprising: a first circular body 12, having a first slot 12b formed at the inner periphery of the first circular body 12 and a fifth slot 20 formed at the outer periphery of the first circular body 12; a third circular body 11, stacked on the first circular body 12, and having a third slot (wherein 28 fits in) and a seventh slot (along 22) formed at the inner periphery of the third circular body 11; a first electrode group 13, having a first terminal 17 installed into the first slot 12b and a second terminal 15 installed into the third slot (wherein 28 fits in)".
However, Yotsutani fails to provide, teach or suggest: and a third electrode group, having a first terminal installed into the fifth slot and a second terminal installed into the seventh slot.	
As per claim 10, Yotsutani (US Patent 7648394 B2) teaches: “a female seat (adjacent to 27) of a circular connector (seen in figure 5), comprising: a first base 40; a second circular body 32, disposed in the first base 40, and having a second slot (adjacent to 32a) formed on the second circular body 32; a fourth circular body 32a, disposed in the second circular body 32, and having a fourth slot 40 formed on the fourth circular body 32a; a second base (along 35), disposed in the fourth circular body 32a; a second electrode group 33, disposed between the first base 40 and the second circular body 32, and the first terminal 17 of the second electrode group 33 being installed into the second slot (adjacent to 32a), wherein the second electrode group 33 has a floating structure (towards 32a);, the fourth circular body 32a, the second circular body 32 and the first base 40 are arranged sequentially from a centre point (along 27) of the female seat (adjacent to 27) towards the outside".
However, Yotsutani fails to provide, teach or suggest: and a fourth electrode group, disposed between the fourth circular body and the second base, and the first terminal of the fourth electrode group being installed into the fourth slot, wherein the fourth electrode group has the floating structure; and the second base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831